EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Edelman on 3/4//21.
The application has been amended as follows: 
Claim 8, line 1, deleted “claim 7” and inserted ---claim 10---.
Claim 10, line 1, deleted “The dimmer according to claim 7[[9]]” and inserted --- A dimmer comprising a dimming signal generating circuit and a signal combining processing circuit, wherein:
the dimming signal generating circuit is configured to receive a dimming instruction including a control code, which comprises a square wave of a specific sequence of high/low voltage levels for providing a manner of controlling an LED lamp, for the LED lamp to perform control of itself according to the manner of controlling provided by the control code in a received output signal, and the signal combining processing circuit is configured to combine or synthesize a power signal and the dimming instruction to produce the output signal, wherein the power signal comprises a constant direct current (DC), wherein the signal combining processing circuit includes a voltage division circuit and a control circuit, wherein the voltage division circuit has a terminal connected to ground and another terminal acting as a negative terminal of the dimmer; and the control circuit is configured to control voltage division performed by the voltage division circuit or to cause the voltage division circuit to be bypassed by a current, and---.
Cancelled claims 16-17.
Claim 18, line 1, deleted “The LED lamp according to claim 16” and inserted ---An LED lamp comprising a dimmer, the dimmer comprising a dimming signal generating circuit and a signal combining processing circuit, wherein the dimming signal generating circuit is configured to receive a dimming instruction 
Claim 21, line 16, deleted “bypassed by a current.” and inserted ---bypassed by a current and wherein the voltage division circuit comprises a set of diodes connected anode-to-cathode in series, wherein the anode of a first one and the cathode of a last one of the diode set act as an input terminal and an output terminal of the diode set respectively; the control circuit comprises a switch, wherein the switch has a first terminal connected to the output terminal of the diode set, a second terminal connected to the input terminal of the diode set, and a control terminal for connecting to an output terminal of the dimming signal generating circuit; and through the input terminal and output terminal of the switch, the control circuit is configured to be serially connected on a power loop from a power conversion circuit to each of the plurality of LED lamps.---.
Cancelled claim 22.
Allowable Subject Matter
Claims 8, 10-15, 18-21 are allowed.



Prior art of record fails to disclose or fairly suggest, alone or in combination, a dimmer comprising a dimming signal generating circuit and a signal combining processing circuit, wherein:
the dimming signal generating circuit is configured to receive a dimming instruction including a control code, which comprises a square wave of a specific sequence of high/low voltage levels for providing a manner of controlling an LED lamp, for the LED lamp to perform control of itself according to the manner of controlling provided by the control code in a received output signal, and the signal combining processing circuit is configured to combine or synthesize a power signal and the dimming instruction to produce the output signal, wherein the power signal comprises a constant direct current (DC) and particularly including “wherein the voltage division circuit comprises a set of diodes connected anode-to-cathode in series, wherein the anode of a first one and the cathode of a last one of the diode set act as an input terminal and an output terminal of the diode set respectively; the control circuit comprises a switch, wherein the switch has a first terminal connected to the output terminal of the diode set, a second terminal connected to the input terminal of the diode set, and a control terminal for connecting to an output terminal of the dimming signal generating circuit”, in combination with the remaining claimed limitations as recited in claim 10 (claims 8, 11-15 are allowable since they are dependent on claim 10).
Prior art of record fails to disclose or fairly suggest, alone or in combination, an LED lamp comprising a dimmer, the dimmer comprising a dimming signal generating circuit and a signal combining processing circuit, wherein the dimming signal generating circuit is configured to receive a dimming instruction including a control code, which comprises a square wave of a specific sequence of high/low voltage levels for providing a manner of controlling the LED lamp, for the LED lamp to perform control of itself according to the manner of controlling provided by the control code in a received output signal and particularly including “ wherein the voltage division circuit comprises a set of diodes connected 
Prior art of record fails to disclose or fairly suggest, alone or in combination,  an LED lighting system including a dimmer and a plurality of LED lamps, the dimmer comprising a dimming signal generating circuit and a signal combining processing circuit, wherein: the dimming signal generating circuit is configured to receive a dimming instruction including a control code, which comprises a square wave of a specific sequence of high/low voltage levels for providing a manner of controlling an LED lamp of the plurality of LED and particularly including “wherein the voltage division circuit comprises a set of diodes connected anode-to-cathode in series, wherein the anode of a first one and the cathode of a last one of the diode set act as an input terminal and an output terminal of the diode set respectively; the control circuit comprises a switch, wherein the switch has a first terminal connected to the output terminal of the diode set, a second terminal connected to the input terminal of the diode set, and a control terminal for connecting to an output terminal of the dimming signal generating circuit; and through the input terminal and output terminal of the switch, the control circuit is configured to be serially connected on a power loop from a power conversion circuit to each of the plurality of LED lamps       ”, in combination with the remaining claimed limitations as recited in claim 21.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844